Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-20-00196-CR

                         Jenna Ve Jordan CASTILLO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR6683
                Honorable Stephanie R. Boyd, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 6, 2020.


                                        _________________________________
                                        Patricia O. Alvarez, Justice